[AltContent: textbox ([img-media_image1.png] )]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Stratford Group Ltd.
1072 Bridlewoood Dr.Brockville, ONTARIO K6V 7G2
CANADA 

In re application of		: 	
	Rizvi, Syed		:	DECISION ON PETITION
Application No. 17/495,777		:	TO MAKE SPECIAL FOR
Filed:  October 6, 2020		:	NEW APPLICATION
For:	SYSTEMS AND METHOD FOR 		: 	UNDER 37 CFR 1.102
	MEASURING AND INCENTIVIZING 		:
	PARTICIPATION AND ACTION ON CIVIC	:
	ISSUES VIA AN ONLINE SOCIAL MEDIA	:
	PLATFORM             
	
 	
A decision dismissing the petition to make the above-identified application special for accelerated examination was mailed on March, 07 2022.  The decision set a non-extendable time period of two (2) months or sixty (60) days, whichever is longer, from its mailing date to correct the deficiencies in the petition.

A reply was received on April 20, 2022.  Applicant states that they “accept the Examiner’s decision to dismiss the petition to made special for new application under 37 CFR 1.102 and to put the application or action in its regular turn”.  Since the reply also fails to correct the deficiencies set forth in the petition decision, the petition has failed to meet the required conditions to be accorded special status under the accelerated examination program.   

Accordingly, the application will remain in its regular status and will be taken up by the examiner for action in its regular turn, as requested by the Applicant.

Any inquiry regarding this decision should be directed to Jamisue Plucinski, Quality Assurance Specialist, at (571) 272-6811.



/Jamisue Plucinski/
_________________________
Jamisue Plucinski
Quality Assurance Specialist
Technology Center 3600